Angelo L. Rosa (Idaho State Bar No. 7546)
ANGELO L. ROSA, ESQ.
2211 East Camelback Road, No. 301
Phoenix, Arizona 85016
Telephone:    +1 (801) 440-4400
Fax:          +1 (208) 515-2203
E-mail:       arosa@rosacommerce.com

Attorneys for Respondent/Counter-Petitioner
SOUTHERN IDAHO AMBULATORY SURGERY CENTER, LLC


                           UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO


  TWIN FALLS NSC, LLC, a Tennessee          Case No. 1:19-cv-00009-DCN
  limited liability company,

         Petitioner/Counter-Respondent,

  v.                                         NOTICE OF SERVICE OF SOUTHERN
                                               IDAHO AMBULATORY SURGERY
  SOUTHERN IDAHO AMBULATORY                   CENTER, LLC’S SECOND AMENDED
  SURGERY CENTER, LLC, an Idaho                OBJECTIONS AND RESPONSES TO
  limited liability company,                   TWIN FALLS NSC’S FIRST SET OF
                                             INTERROGATORIES AND REQUESTS
         Respondent/Counter-Petitioner.              FOR PRODUCTION




NOTICE OF SERVICE OF SOUTHERN IDAHO AMBULATORY SURGERY CENTER,
LLC’S SECOND AMENDED OBJECTIONS AND RESPONSES TO TWIN FALLS NSC’S
FIRST SET OF INTERROGATORIES AND REQUESTS FOR PRODUCTION – Page 1
       NOTICE IS HEREBY GIVEN THAT:

       1.     On 10 July 2020, Respondent/Counter-Petitioner, SOUTHERN IDAHO

AMBULATORY SURGERY CENTER, LLC (“SIASC”) served its Second Amended Objections

and Responses to Petitioner/Counter-Respondent, TWIN FALLS NSC, LLC’s (“Twin Falls

NSC”), First Set of Interrogatories and Requests for Production of Documents, in the form of

supplemental document production, bearing Bates Nos. SIASC_POSTJDGMT_000086-0001110,

by the method(s) and addressed as indicated below:

 W. Brantley Phillips, Jr.                               U.S. First Class Mail, Postage Prepaid
 Russell S. Baldwin                                      Hand-Delivered
 Allison W. Acker                                        Overnight Delivery
 BASS BERRY & SIMS PLC                                   Facsimile
 150 Third Avenue South, Ste. 2800                       e-Mail
 Nashville, TN 37201                                     Electronic Court Filing/Service
 bphillips@bassberry.com
 rbaldwin@bassberry.com
 allison.acker@bassberry.com


       Executed on 10 July 2020 at Paradise, Nevada:



                                                     /s/ Angelo L. Rosa
                                                     Angelo L. Rosa




NOTICE OF SERVICE OF SOUTHERN IDAHO AMBULATORY SURGERY CENTER,
LLC’S SECOND AMENDED OBJECTIONS AND RESPONSES TO TWIN FALLS NSC’S
FIRST SET OF INTERROGATORIES AND REQUESTS FOR PRODUCTION – Page 2
                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on 10 July 2020 I submitted the foregoing to the Clerk
of the Court for service on CM/ECF Registered Participants as reflected on the Notice of
Electronic Filing, including, but not limited to, the following:

      Scott D. Hess              sdhess@hollandandhart.com

      Brant Phillips             BPhillips@bassberry.com



                                               /s/ Angelo L. Rosa
                                              Angelo L. Rosa




NOTICE OF SERVICE OF SOUTHERN IDAHO AMBULATORY SURGERY CENTER,
LLC’S SECOND AMENDED OBJECTIONS AND RESPONSES TO TWIN FALLS NSC’S
FIRST SET OF INTERROGATORIES AND REQUESTS FOR PRODUCTION – Page 3
